Case 2:21-cv-00587-LPL Document 1-1 Filed 02/18/21 Page 1of13

(FILED: BRONX COUNTY CLERK 01/12/2021 01:51 PM INDEX NO. 800432/2021E
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/12/2021

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX
x Index No.:

JULIA KHAN, Date of Filing:
Plaintiff Designates BRONX

County as the place of trial

 

Plaintiff(s)
-against- The basis of venue is
Plaintiffs Residence
Z & D TOUR INC., FEDEX GROUND PACKAGE
SYSTEM INC. and PENSKE TRUCK LEASING

 

CORP.,
Defendant(s).
Plaintiff Resides at:
X 4370 Virginia Avenue
TO THE ABOVE NAMED DEFENDANT(S) Bronx, NY 10462

You are hereby summoned to answer the complaint in this action and to serve a
copy of your answer, or if the complaint is not served with this summons, to serve a notice
of appearance, on the plaintiff(s) attorneys within twenty (20) days after service of this
summons, exclusive of the day of service (or within thirty [30] days after service is complete
if this summons is not personally delivered to you within the State of New York); and in
case of your failure to appear or answer, judgment will be taken against you by default for
the relief demanded in the complaint.

Dated: New York, New York
January 12, 2021

   
  
 

 

 

Yours, Etc. y
Defendant(s) Address(es) RICHA DK. HE SHMAN, P.L.L.C.
OA a =
Z & D TOUR INC. CL fe
clo Secretary of State or at ee K. Hershman, Esq.
350 US Highway 46, Ste 131 Attorney for Plaintiff(s)
Rockaway, NJ 07866 49 west 37" Street
Floor
FEDEX GROUND PACKAGE New York, New York 10018
SYSTEM INC. (212) 391-7721

c/o Secretary of State or at
1000 Fedex Drive
Moon Township, PA 15108

PENSKE TRUCK LEASING CORP.
c/o Secretary of State or at

2675 Morgantown Road

Reading, PA 19607

1 of 13
Case 2:21-cv-00587-LPL Document 1-1 Filed 02/18/21 Page 2 of 13

(FILED: BRONX COUNTY CLERK 01/12/2021 01:51 PM) INDEX NO.
NYSCEF boc. NO. i RECEIVED NYSCEF: 01/12/2021

 

800432/2021E

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF BRONX
xX — Index No.:

 

JULIA KHAN

Plaintiff(s)
-against- VERIFIED COMPLAINT

Z & D TOUR INC., FEDEX GROUND PACKAGE
SYSTEM INC. and PENSKE TRUCK LEASING
CORP.,

Defendant(s).

Plaintiff by his attorney RICHARD K. HERSHMAN, P.L.L.C. complaining of the

defendant(s) herein, respectfully alleges the following upon information and belief:

AS AND FOR A FIRST CAUSE OF
ACTION ON BEHALF OF JULIA KHAN

1. That at all times hereinafter mentioned plaintiff JULIA KHAN (hereinafter
referred to as “JK’) was and still is a resident of the County of Bronx, City

and State of New York.

ms That at all times hereinafter mentioned defendant Z & D TOUR INC.
(hereinafter referred to as “Z&D”) was and still is a domestic corporation duly

organized and existing under and by virtue of the laws of the State of New

York.

3. That at all times hereinafter mentioned defendant “Z&D” was and still is a

foreign corporation duly authorized to conduct business in the State of New

York.

4. That at all times hereinafter mentioned defendant "Z&D” was and still is a
limited liability domestic corporation duly organized and existing under and

by virtue of the laws of the State of New York.

2 of 13
Case 2:21-cv-00587-LPL Document 1-1 Filed 02/18/21 Page 3 of13

 

 

(FILED: BRONX COUNTY CLERK OL/12/2021 01:51 PM) INDEX NO. 800432/2021E
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/12/2021
5. That at all times hereinafter mentioned defendant “Z&D” was and still is a

limited liability foreign corporation duly authorized to conduct business in the
State of New York.

6. That at all times hereinafter mentioned defendant “Z&D” was and still is a
domestic partnership duly organized and existing under and by virtue of the

laws of the State of New York.

7. That at all times hereinafter mentioned defendant “Z&D” was and still is a
foreign partnership duly authorized to conduct business in the State of New
York.

8. That at all times hereinafter mentioned defendant “Z&D” transacted business
within the State of New York or contracts anywhere to supply good or

services in the State of New York.

9. That at all times hereinafter mentioned defendant “Z&D” committed a tortious
act within the State of New York.

10. Thatatall times hereinafter mentioned defendant “Z&D” committed a tortious
act without the State of New York and regularly does or solicits business, or
engaged in any other persistent course of conduct or derived substantial
revenue from good used or consumed or services rendered in the State of
New York and/or expected or should have reasonably expected its acts to
have consequences in the State of New York and derives substantial

revenue from interstate or international commerce.
11. That at all times hereinafter mentioned defendant FEDEX GROUND

PACKAGE SYSTEM INC. (hereinafter referred to as “FEDEX”) was and still

is a domestic corporation duly organized and existing under and by virtue of

» AF 12
Case 2:21-cv-00587-LPL Document 1-1 Filed 02/18/21 Page 4of13

 

(FILED: BRONX COUNTY CLERK 01/12/2021 01:51 PM INDEX NO, 800432/20218
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/12/2021

the laws of the State of New York.

12. That at all times hereinafter mentioned defendant “FEDEX” was and still is
a foreign corporation duly authorized to conduct business in the State of New

York.

13. That at all times hereinafter mentioned defendant “FEDEX” was and still is
a limited liability domestic corporation duly organized and existing under and
by virtue of the laws of the State of New York.

14. That at all times hereinafter mentioned defendant “FEDEX” was and still is
a limited liability foreign corporation duly authorized to conduct business in

the State of New York.

15. That at all times hereinafter mentioned defendant “FEDEX” was and still is
a domestic partnership duly organized and existing under and by virtue of the

laws of the State of New York.

46. That at all times hereinafter mentioned defendant “FEDEX” was and still is

a foreign partnership duly authorized to conduct business in the State of New

York.

17. That at all times hereinafter mentioned defendant “FEDEX” transacted
business within the State of New York or contracts anywhere to supply good

or services in the State of New York.

18. That at all times hereinafter mentioned defendant “FEDEX” committed a

tortious act within the State of New York.

19. That at all times hereinafter mentioned defendant “FEDEX” committed a

tortious act without the State of New York and regularly does or solicits

A ee £ 473
Case 2:21-cv-00587-LPL Document 1-1 Filed 02/18/21 Page5of13

(FILED: BRONX COUNTY CLERK 01/12/2021 01:51 PM INDEX NO. 800432/2021E
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/12/2021

 

business, or engaged in any other persistent course of conduct or derived
substantial revenue from good used or consumed or services rendered in the
State of New York and/or expected or should have reasonably expected its
acts to have consequences in the State of New York and derives substantial

revenue from interstate or international commerce.

20. That at all times hereinafter mentioned defendant PENSKE TRUCK
LEASING CORP. (hereinafter referred to as “PENSKE”) was and still is a
domestic corporation duly organized and existing under and by virtue of the

laws of the State of New York.

21. That atall times hereinafter mentioned defendant “PENSKE’ was and still is
a foreign corporation duly authorized to conduct business in the State of New
York.

22. + Thatatall times hereinafter mentioned defendant “PENSKE” was and still is
a limited liability domestic corporation duly organized and existing under and
by virtue of the laws of the State of New York.

23.‘ That at all times hereinafter mentioned defendant “PENSKE” was and still is
a limited liability foreign corporation duly authorized to conduct business in
the State of New York.

24. That atall times hereinafter mentioned defendant “PENSKE’ was and still is
a domestic partnership duly organized and existing under and by virtue of the

laws of the State of New York.

25. Thatatall times hereinafter mentioned defendant “PENSKE’” was and still is

a foreign partnership duly authorized to conduct business in the State of New

York.

5 of 13
Case 2:21-cv-00587-LPL Document 1-1 Filed 02/18/21 Page 6 of13

(FILED: BRONX COUNTY CLERK O1/iz/2021 01:51 PM INDEX NO. 800432/2021E
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/12/2021

 

26. That at all times hereinafter mentioned defendant "PENSKE” transacted
business within the State of New York or contracts anywhere to supply good

or services in the State of New York.

27. That at all times hereinafter mentioned defendant “PENSKE” committed a

tortious act within the State of New York.

28. That at all times hereinafter mentioned defendant “PENSKE” committed a
tortious act without the State of New York and regulariy does or solicits
business, or engaged in any other persistent course of conduct or derived
substantial revenue from good used or consumed or services rendered in the
State of New York and/or expected or should have reasonably expected its
acts to have consequences in the State of New York and derives substantial

revenue from interstate or international commerce.

29.  +=That at all times hereinafter mentioned defendant “Z&D” owned a certain

2005 Bus bearing New Jersey license plate number AT656H.

30. That at all times hereinafter mentioned non-party Shuangging Feng,
(hereinafter referred to as “FENG’), currently deceased, was a resident of

the State of New York.

31. That at all times hereinafter mentioned non-party “FENG” operated the
aforementioned 2005 Bus with the express and/implied knowledge of its

owner.

32. That at all times hereinafter mentioned non-party “FENG" operated the
aforementioned 2005 Bus with the express and/implied consent of its owner.

33. That at all times hereinafter mentioned non-party “FENG” operated the

aforementioned 2005 Bus with the express and/implied permission of its

6 of 13
Case 2:21-cv-00587-LPL Document 1-1 Filed 02/18/21 Page 7 of 13

FILED: BRONX COUNTY CLERK 01/12/2021 01:51 PM) INDEX NO. 800432/20218
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/12/2021

 

owner.

34. That at all times hereinafter mentioned non-party “FENG” was an agent,

servant and/or employee of defendant *Z&D”.

35. ‘That at all times hereinafter mentioned non-party “FENG” operated the
aforementioned 2005 Bus in the course scope of or for the benefit of his

employment for defendant "Z&D".

36. That at all times hereinafter mentioned defendant “FEDEX” owned a certain

2018 Truck bearing Indiana license plate number 1137170.

37. That at all times hereinafter mentioned non-party Brandon Stowers

(hereinafter referred to as “BS”), was a resident of the State of California.

38. That at all times hereinafter mentioned non-party “BS” operated the
aforementioned 2018 Truck Indiana license plate number 1137170 with the

express and/implied knowledge of its owner.

39. That at all times hereinafter mentioned non-party “BS” operated the
aforementioned 2018 Truck Indiana license plate number 1137170 with the

express and/implied consent of its owner.
40. That at all times hereinafter mentioned non-party “BS” operated the
aforementioned 2018 Truck Indiana license plate number 1137170 with the

express and/implied permission of its owner.

41. Thatatall times hereinafter mentioned non-party “BS” was an agent, servant

and/or employee of defendant “F EDEX’.

7 of 13
Case 2:21-cv-00587-LPL Document 1-1 Filed 02/18/21 Page 8 of 13

(FILED: BRONX COUNTY CLERK 01/12/2021 01:51 PM) INDEX NO. 800432/20215
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/12/2021

 

42. That at all times hereinafter mentioned non-party “BS” operated the
aforementioned 2018 Truck Indiana license plate number 1137170 in the
course scope of or for the benefit of his employment for defendant “FEDEX”.

43. That at all times hereinafter mentioned defendant “PENSKE” owned a
certain 2018 Truck bearing Indiana license plate number 2726656.

44.  Thatatall times hereinafter mentioned non-party Daniel Kepner (hereinafter

referred to as “DK”), was a resident of the State of Pennsylvania.

45. That at all times hereinafter mentioned non-party “DK” operated the
aforementioned 2018 Truck Indiana license plate number 2726656 with the

express and/implied knowledge of its owner.

46. That at all times hereinafter mentioned non-party “DK" operated the
aforementioned 2018 Truck indiana license plate number 2726656 with the

express and/implied consent of its owner.

47. That at all times hereinafter mentioned non-party “DK” operated the
aforementioned 2018 Truck Indiana license plate number 2726656 with the

express and/implied permission of its owner.

48.  Thatatall times hereinafter mentioned non-party “DK” was an agent, servant
and/or employee of defendant “PENSKE”.

49. That at all times hereinafter mentioned non-party “DK’ operated the
aforementioned 2018 Truck Indiana license plate number 2726656 in the

course scope of or for the benefit of his employment for defendant

“PENSKE”.

2 nf 13
Case 2:21-cv-00587-LPL Document 1-1 Filed 02/18/21 Page 9of13

(FILED: BRONX COUNTY CLERK 01/12/2021 01:51 PM INDEX NO. 800432/2021E
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/12/2021

 

50. That at all times hereinafter mentioned defendant “PENSKE” owned a
certain 2018 Truck bearing Indiana license plate number 2624024

51. That at all times hereinafter mentioned non-party Peter Carle (hereinafter

referred to as “PC”), was a resident of the State of New Jersey.

52. ‘That at all times hereinafter mentioned non-party “PC” operated the
aforementioned 2018 Truck Indiana license plate number 2624024 with the

express and/implied knowledge of its owner.

53. That at all times hereinafter mentioned non-party “PC” operated the
aforementioned 2018 Truck Indiana license plate number 2624024 with the

express and/implied consent of its owner.

54. That at all times hereinafter mentioned non-party “PC” operated the
aforementioned 2018 Truck Indiana license plate number 2624024 with the

express and/implied permission of its owner.

55. Thatatall times hereinafter mentioned non-party “PC” was an agent, servant

and/or employee of defendant “PENSKE”.

56. That at all times hereinafter mentioned non-party “PC” operated the
aforementioned 2018 Truck Indiana license plate number 2624024 in the

course scope of or for the benefit of his employment for defendant
“PENSKE”.

57. That atall times hereinafter mentioned plaintiff “UK” was a passenger on the

2005 Bus.

58.  Thatatall times hereinafter mentioned the Pennsylvania Turnpike (Interstate

70) in the County of Westmoreland, Municipality of Mount Pleasant

9 of 13
Case 2:21-cv-00587-LPL Document 1-1 Filed 02/18/21 Page 10 of 13

(FILED: BRONX COUNTY CLERK 01/12/2021 01:51 PM} INDEX NO. 800432/2021E
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/12/2021

 

Township and State of Pennsylvania was a public roadway in use by the

residents of said County and others.

59. _—‘ That on or about the 5" day of January, 2020 the aforementioned 2005 Bus

lost control and/or otherwise was caused to be involved in an accident.

60. That at or about the aforementioned time and location the aforementioned
“FEDEX” and two (2) “PENSKE” trucks were in contact with said 2005 Bus

and/or each other at or about the aforementioned location.

61. That at the said time and location the plaintiff “UK” was injured as a result of
the negligence and carelessness of the defendant(s) in the ownership,
operation, control, management and/or maintenance of his/her/their

respective motor vehicle(s).

62. That the said accident and the injuries sustained by the plaintiff “JK” therein
were caused solely by the negligence of the defendant(s), without any
negligence on the part of the plaintiff contributing thereto in any way

whatsoever.

63, That the plaintiff “JK” is a covered person as defined in Article Fifty-One
(“51") of the Insurance Law of the State of New York.

64. That the plaintiff “JK” has sustained a serious injury as a result of the
occurrence described herein as defined in Article Fifty-One ("51") of the

Insurance Law of the State of New York.
65. That the plaintiff “JK”, upon information and belief, has sustained or will

sustain economic loss greater than basic economic loss as defined in Article
Fifty-One (“51") of the Insurance Law of the State of New York.

10 of 13
Case 2:21-cv-00587-LPL Document 1-1 Filed 02/18/21 Page 11 of 13

FILED: BRONX COUNTY CLERK 01/12/2021 01:51 PM) INDEX NO. 800432/2021E
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/12/2021

 

66. That as a result of the negligence and carelessness of the defendant(s),
plaintiff “JK” sustained severe and protracted personal injuries, was
incapacitated from her normal pursuits, incurred losses and expenses
thereby, and plaintiff is informed and verily believes that same will continue
in the future, all to her detriment and loss in a sum which exceeds the limits

of all lower Courts which would otherwise have jurisdiction herein.

67. That this action falls within one or more of the exceptions set forth in CPLR

2(6)

1602, specifically CPLR 1602(6

WHEREFORE plaintiff(s) demand judgment against the defendant on the First
Cause of Action in a sum which exceeds the limits of all lower Courts which would
otherwise have jurisdiction herein. together with the costs and disbursements of this action,

including interest and attorneys fees.

Dated: New York, New York
January 12, 2021

Yours, Etc.
RICHARD Een P.L.L.C.

oy y for Pa catitts)
epee

aon rd K. Hershman, Esq.
49 West 37" Street

 

  
 
 

New-York, New York 10018
(212) 391-7721

11 of 13
Case 2:21-cv-00587-LPL Document 1-1 Filed 02/18/21 Page 12 of 13

(FILED: BRONX COUNTY CLERK 01/12/2021 01:51 PM) INDEX NO. 800432/20216
NYSCEF boc. NO. 1 RECEIVED NYSCEF: 01/12/2021

 

ATTORNEY VERIFICATION

The undersigned, an attorney duly admitted to practice law in the Courts of the State

of New York hereby affirms the following to be true under penalties of perjury:

The affirmant is the attorney of record for the plaintiff(s) in the within action; that
affirmant has read the foregoing COMPLAINT and knows the contents thereof; that the
same is true to affirmants own knowledge, except as to the matters therein stated to be
alleged upon information and belief, and that as to those matters, affirmant believes them

to be true.

Affirmant further states that the reason this Verification is made by affirmant and not
by plaintiff(s) is that plaintiff(s) resides in a County outside the County in which affirmant

maintains his office.

The grounds for affirmants belief as to all matters not stated upon his knowledge are
investigations which he had made or caused to be made concerning this action, statements

of parties and/or witnesses and records maintained in his file.
a7

Dated: New York, New York fi 2
January 12, 2021 iY. 7 A me
’ Co LAL
i f a

/RIGHARD K. HERSHMA
i ) RE MAN

(_~

 

12 of 13
Case 2:21-cv-00587-LPL Document 1-1 Filed 02/18/21 Page 13 of 13
